IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,149


                       EX PARTE JAMES CURTIS FIELDS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 619235 IN THE 179th DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

       The Applicant seeks an out-of-time appeal. Specifically, he contends that the waiver of his

right to appeal in this cause was premature because the trial court did not follow the plea agreement

for a twenty-five year sentence when it sentenced him to forty years’ imprisonment as set out on the

judgment.
                                                                                                   2



       The trial court has determined that the plea agreement was followed, but that a clerical error

was made on the judgment. The trial court has corrected this error by entering a judgment nunc pro

tunc reflecting the Applicant’s sentence as twenty five years’ imprisonment.

       Therefore, we order the officials at the Texas Department of Criminal Justice, Correctional

Institutions Division, to correct the Applicant’s records, if they have not already done so, to show

that he received a twenty five year sentence in the judgment of conviction in Case No. 619235 from

the 179th Judicial District Court of Harris County.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional

Institutions Division and Parole Division.



Delivered: May 6, 2009
Do Not Publish